DETAILED ACTION
This office action is in response to communication filed on 11 December 2020.

Claims 1 – 21 are presented for examination.

The following is a FINAL office action upon examination of application number 15/171398.  Claims 1 – 21 are pending in the application and have been examined on the merits discussed below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 11 December 2020, Applicant amended claims 1 – 4, 9 – 11, 16, 17, 20, and 21.  



Response to Arguments
Applicant's arguments filed 11 December 2020 have been fully considered but they are not persuasive. 

In the remarks regarding independent claims 1, 9, and 16, Applicant argues that the cited prior art does not teach searching a local database storing primary contract based catalogs.  Examiner respectfully disagrees.  Schwarze teaches searching a database storing catalogs, and Ballaro teaches that the database can be local.  Particularly, paragraph 236 of Ballaro discloses that there is a module that provides users with local catalogs so that users can order products from suppliers that are not associated with the hosted supplier product catalogs.  This is in line with the limitation in question.


In the remarks regarding independent claims 1, 9, and 16, Applicant argues that the cited prior art does not teach responsive to determining items are not in the database, executing an API for routing the search request.  Examiner agrees.  However, newly cited prior art is cited for teaching this newly added independent claim limitation.  

In the remarks regarding independent claims 1, 9, and 16, Applicant argues that the cited prior art does not teach responsive to items purchased storing master records in a database associated with a marketplace.  Examiner respectfully disagrees.  According to Applicant’s own specification at paragraph 60, there is a vendor master record generated for every purchase.  This only indicates that at some point after purchasing there is a record created about that vendor.  Paragraph 22 of Applicant’s specification describes a “vendor master record” can include any kind of data about a vendor including the name and the purchase history. Ballaro meets this broadest reasonable interpretation of Applicant’s claims in view of their disclosure, particularly in Figure 39 and corresponding paragraph 694.  This paragraph at least describes flagging a new item for routing it appropriately when it is added to a cart by a user.  This is an update of a record as triggered by a purchase.  There is further description in that same paragraph of routing the new item sales invoice to an appropriate user after a sales order is completed.  This is an update to the record that meets the broadest reasonable interpretation of Applicant’s claim language in light of their disclosure.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 –9, and 11 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. P.G Pub. 2006/0173751 (hereinafter, Schwarze) in view of U.S. P.G Pub. 2014/0365348 (hereinafter, Ballaro) and further in view of U.S. Pat. 9,652,536 (hereinafter, Stasior).

Regarding claim 1, Schwarze teaches a method comprising: in a system in a network including a proxy vendor computer: 
receiving, by the system, a search request for one or more items from a client device, the system having access to a database storing one or more primary contract based catalogs (¶ 6, “A user may use a client computer to compose and send a request for one or more catalog items, e.g., in a text string, to a catalog search agent in the system, e.g., over a Web portal.”) (¶ 29, “The user enters the request in the text input field (block 410). The text input field 505 accepts a search string, e.g., a free-form string, which may be any combination of alphanumeric characters or search terms requiring no particular syntax. For example, the search string may include the name of an item, a part number for an item, or any descriptive attribute of the item. In an embodiment, once one or more search terms have been entered in the text input field 505 and the user selects the start button 540, the search agent 135 may send search requests based on the input text string to one or more of the catalog servers for execution. The search agent may populate fields in an OCI outbound interface with terms entered in text input field and transmit the information using the HTTP GET or POST method.”).  Schwarze does not explicitly teach local access or searching locally the catalogs.  However, in the analogous art of catalog search and procurement, Ballaro teaches searching, locally by the system, the database storing the one or more primary based catalogs (¶ 236, “a user local catalog create/access module 2024 for providing users (purchasing organizations) with local catalogs, in one embodiment generated by the respective users, from which the users can order products from suppliers who are not associated with hosted supplier product catalogs”).
Schwarze teaches determining that the one or more items are not in the database storing the one or more primary contract based catalogs, wherein the search request is received via a user interface (UI) of an application executing on the client device (¶ 4, “Each supplier generally produces its own catalog, and each of these catalogs may be formatted in a different manner than other catalogs. Also, a catalog may contain information not contained in other catalogs for similar products or services.”) (Examiner note: this item not in another catalog is equivalent to absent, and “contract based” is merely a label).
Schwarze teaches that items are not in the database (see above) and that it is executed an API for routing a search request between a computer remote from the database (¶¶ 24-25, “The OCI includes an outbound section and an inbound section. The outbound section consists of information that is sent to the catalog application by the electronic procurement system. This information originates in the electronic procurement system, where it is created and maintained. The information may be stored in fields in a table. Every field contains a name-value pair and has a type. The information stored in the table for each catalog server may include the following information: the catalog URL, which should refer to the location of the catalog application; catalog specific fields, such as username and password; and a return URL used by the catalog server to return to the electronic procurement system from the catalog application. FIG. 2 shows exemplary fields for an OCI outbound interface.  Using this information, the electronic procurement system 110 constructs a URL call to the catalog application and may redirect the client browser 137 to this URL. In an embodiment, the catalog may be accessed using the HTTP methods GET or POST, which includes the outbound interface field data. The catalog application then parses and decodes this data and may perform a search based on the data.”) (¶ 22, “The electronic procurement system 110 and the catalog applications 145 may communicate using a catalog interface protocol. In an embodiment, the Open Catalog Interface (OCI) developed by SAP A G of Walldorf, Germany is used.”) (¶ 23, “The OCI uses standard Internet protocols, e.g., HTTP (Hypertext Transfer Protocol), to exchange information between the application server and the catalogs. Using the OCI, the electronic procurement system 110 may send a request in an OCI-compliant format to a catalog application, and the catalog application may return a response page, including results compiled in response to the request, in an OCI-compliant format.”) (Examiner note: this is equivalent to an API), but does not explicitly teach that the execution of routing the search request is responsive to determining that the items are not in the database.  However, in the analogous art of searching product catalogs, Stasior teaches:
responsive to determining that the one or more items are not in the database storing the one or more contact based catalogs , executing, by the system, a first application program interface (API) for routing the search request to the proxy vendor computer in the network, the proxy vendor computer is remote from the database storing the one or more primary contract based catalogs (col 4, lines 24-49, “The user/retailer may supply such product catalog data to the user data search service at various times and in various manners, such as to periodically send new data that indicates a current catalog of the retailer (e.g., to replace any previously sent catalog data, such as to enable the retailer to update inventory as new products become available and previously available products become unavailable). In other embodiments and situations, the user/retailer may instead send updated catalog data to the user data search service that is intended to modify existing catalog data, such as to supplement existing stored data by adding new product information and/or by removing existing product information that is no longer accurate.”) (col 17, lines 16-28, “As one example, the user data search service may provide one or more APIs to enable various users to access searching capabilities of the user data search service, with the current user receiving access to an interface specific to the user (e.g., based on the user supplying user-specific information as parameters to a shared API call, such as a user-specific identifier, user password or other credentials, etc.).”) (col 4, line 64-col 5, line 47, “As previously noted, the data supplied in the email communication 291 has been configured by the user to initiate a first type of search-related capability from the user data search service, whether based on the user accepting a default search-related capability provided by the user data search service, or instead based on the user specifying custom search-related capability. The first type of search-related capability is triggered in this example based at least in part on configuration instructions supplied as part of the email communication 291, optionally in association with the use of the first provided email address that is used. In particular, the subject field 291d header information for the email communication includes keywords in this example that the user specifies to correspond to a particular search-related operation to be performed, which in this example is "Catalog: Replace" to indicate to replace the existing product catalog of the retailer with new catalog information included in the email communication 291. In other embodiments, the user and/or the user data search service may instead not use such operation information in the header of the electronic communication (e.g., if different provided electronic communication addresses are used for different types of operations), or may instead specify such operation-related instructions in other manners (e.g., by using other specialized header fields of the communication that include information specific to the user data search service ("UDSS"), such as example header field 291e (whose contents are empty in this example); by including parameters or other instruction-related information in the body of the email communication, not shown in this example; etc.). Thus, after the user data search service receives the email communication 291 from the user, the user data search service analyzes the included data in the attached file in accordance with the configuration information specified by the user, and stores the data for later use on behalf of the user. For example, the user may also have previously specified configuration information related to the structure of the attached file and how to analyze that information, while in other embodiments the user data search service may provide default capabilities for data stored in such a row-column format, such as to treat each row as corresponding to a unique item and to treat each column as an attribute or field for the corresponding items. The analysis of the included data in the attached file by the user data search service may include, for example, indexing the product catalog data with respect to one or more fields (e.g., product name, product ID, etc.) and storing corresponding generated search indexes for later use, or otherwise grouping the product catalog data in one or more manners (e.g., based on product category).”).  
Schwarze further teaches: 
conducting, by the proxy vendor computer, a text search of one or more secondary non-contract based catalogs for one or more e-commerce marketplaces, wherein each of the one or more e-commerce marketplaces hosts items offered by a plurality of suppliers (¶ 18, “The application server 115 may include a search agent 135 and the electronic procurement system 110. In an alternative embodiment, multiple application servers may be configured and the search agent 135 and the electronic procurement system 110 may reside on different servers.”) (¶ 21, “The catalog servers 105 may be provided by multiple external vendors. A catalog server may include a catalog database 140 that stores information regarding available products and services, and a catalog application 145 that searches the catalog database based on a request and compiles and returns results based on the request.”) (¶ 25, “Using this information, the electronic procurement system 110 constructs a URL call to the catalog application and may redirect the client browser 137 to this URL. In an embodiment, the catalog may be accessed using the HTTP methods GET or POST, which includes the outbound interface field data. The catalog application then parses and decodes this data and may perform a search based on the data.”) (Examiner’s note: non-contract based could be a vendor); and 
transmitting, by the system, one or more search results to the client device for display on the UI, the one or more search results comprising the one or more items of the search request, the one or more items corresponding to one or more vendor master records associated with at least one of the plurality of suppliers, the one or more items in the search request having a matching entry in the secondary non-contract based catalog of at least one of the e-commerce marketplaces (¶ 30, “The search agent may execute HTTP GET or POST operations to one or more connected catalog servers (block 425) and pass search requests to the catalog servers (block 430). In an embodiment, search agent 16 may pass the OCI outbound interface for the catalog application 145 processing instead of redirecting the client browser 137.”) (¶ 31, “Once all the catalog servers have responded with search results, the search agent may display the aggregated search results in a single search result screen 600, as shown in FIG. 6.”).
Schwarze does not explicitly teach storing new master vendor records to be accessible in future searches.  However, in the analogous art of catalog search and procurement, Ballaro teaches responsive at least to the one or more items associated with the at least one of the e-commerce marketplaces being purchased, storing, by the proxy vendor computer in one or more databases associated with the proxy vendor computer, the one or more vendor master records associated with the at least one of the plurality of suppliers of the one or more e-commerce marketplaces when said one or more vendor master records are new vendor master records so that products or services associated with the new vendor master records are accessible in subsequent searches by a plurality of users (¶ 156, “Supplier users can access the catalog via the middleware/web methods servers 224, which then forward the supplier access request to the custom database servers 222 and processing modules for execution, in order, for example, to update their own supplier data.”) (¶ 158, “The supplier tool 910 includes a search engine that searches for existing suppliers hosted in the eProcurement system of the present invention. Furthermore, the supplier tool 910 adds new suppliers not yet hosted in the system. FIG. 9B illustrates an exemplary categories tool 920 that configures all the products offered from the hosted suppliers into defined categories. Classifications for suppliers and product categories within the system of the present invention are defined and managed by the supplier classification tool 930 (FIG. 9C) and category classification tool 940 (FIG. 9D).”) (see Fig. 39 disclosing purchase approval process and adding new items to catalog as part of purchase approval) (¶ 680, “Following a purchase request, a purchase approval is determined 3714 (in some embodiments as an individual operation per item, or by group of items) for the catalog items displayed to the users and selected by the users for purchasing. In some embodiments, the purchase approval can be performed when a user submits a request to purchase the item (respective purchase requests 3766, 3768 and 3770), or later (e.g., when a purchase request is routed to an approving party for approval). The permissions 3734 associated with a user may determine a purchasing amount that a user may purchase before approvals are required (e.g., purchase up to $25 without approval) as an individual transaction or an aggregate transaction over time (e.g., $100 total purchases per month”) (¶ 693, “In some embodiments, these statuses may be associated with a user, an item, or a supplier. The status are displayed on the graphical dashboard 3830 (in some embodiments generated at the server 3720 but displayed at a user's client), including on a sales order queue 5300, a graphical display of sales orders status, which is described below in FIG. 53. The displaying includes presenting on the graphical dashboard approval, purchasing and fulfillment status for the item. In some embodiments, the graphical dashboard is dynamically generated at the server 3720 in accordance with business rules 3756 stored at the server, as described.”) (¶ 694, “FIG. 39 illustrates an exemplary new/non-catalog item creation tool in accordance with the present invention. The tool 3900, 3901 may be used by users with appropriate privileges (as may be enforced by manage privileges 1536; FIG. 15, 1536-A; FIG. 16, 1660, 1664) to describe and configure the new item that is to be added/stored to the master product database 236 and, more specifically, may be stored in, for example, the items database 2401 of the catalog database 2400; each of these databases is accessible to all users with appropriate privileges within the same organization, as well as potentially by all users with appropriate privileges within an organization different from the one to which the user who added the new item belongs (users may search for the new item via at least the search engine 22, and in accordance with business rules (e.g., based on cost, product type, or supplier; FIGS. 8A-8D)). In some embodiments, the new item may be stored in a database local to the user who added the item. Before the new item is stored in a database, a check is made to determine whether the new item is already stored in a database. If the new item is already stored in a database, then the user is notified via the tool 3900, 3901 by an appropriate message. The user may then reinitiate the process of adding the new item with a different configuration, or disregarding that new item as it already exists in a database.”), wherein the one or more vendor master records stored by the proxy vendor computer in the one or more databases are accessible by client devices in communication with the system (¶ 694, “The tool 3900, 3901 may be used by users with appropriate privileges (as may be enforced by manage privileges 1536; FIG. 15, 1536-A; FIG. 16, 1660, 1664) to describe and configure the new item that is to be added/stored to the master product database 236 and, more specifically, may be stored in, for example, the items database 2401 of the catalog database 2400”) (¶ 695, “In FIG. 39, the user 3702 requests access to a first item 3902. The first item 3902 may be a catalog or non catalog item associated with the electronic procurement system.”).  This accessibility is also taught by Schwarze (¶ 24, “The OCI includes an outbound section and an inbound section. The outbound section consists of information that is sent to the catalog application by the electronic procurement system. This information originates in the electronic procurement system, where it is created and maintained. The information may be stored in fields in a table. Every field contains a name-value pair and has a type. The information stored in the table for each catalog server may include the following information: the catalog URL, which should refer to the location of the catalog application; catalog specific fields, such as username and password; and a return URL used by the catalog server to return to the electronic procurement system from the catalog application. FIG. 2 shows exemplary fields for an OCI outbound interface.”) (¶ 34, “The result screen 600 provides an aggregated, unified display of retrieved catalog data items from one or more catalog servers for display at the client.”). 
Schwarze further teaches:
wherein the one or more search results are transmitted to the client device for display on the UI without redirecting the application to a page associated with the one or more e-commerce marketplaces (¶ 31, “The search agent 135 may receive search results from the one or more catalog servers according to the communication protocol (block 435), e.g., an OCI outbound interface including an HTML or XML response page with the appropriate required (and optional) fields. The search agent may then parse the response page to obtain the search results and store the search results in a generic consistent format in a shared area of memory (block 440). Once all the catalog servers have responded with search results, the search agent may display the aggregated search results in a single search result screen 600, as shown in FIG. 6.”).
It would have been obvious to one having ordinary skill in the art at the time of invention was made to combine the catalog search request of Schwarze with the local storage of new vendor catalog items of Ballaro.  This combination would have yielded a predictable result because it only consolidates the storage of data in a single database, when the search finds the item either way.  The ability to add items to a master catalog would reduce search time by limiting the overall number of databases or catalogs to search each time.
It would have been obvious to one having ordinary skill in the art at the time of invention was made to combine the catalog search request of Schwarze with the custom search for missing data in a catalog of Stasior.  This combination would have yielded a predictable result because it merely changes the type of search and the impetus for the search.  It would not change the searching functionality of Schwarze to add the ability to search based on a user’s need for missing data.

Regarding claim 4, Schwarze, Ballaro, and Stasior teach the method of claim 1. Schwarze teaches receiving, by the system, an additional search request for the one or more items from an additional client device; determining that the one or more items are not in the database storing the one or more primary contract based catalogs; routing the additional search request to the proxy vendor computer in the network; performing the search request on the one or more databases associated with the proxy vendor computer and not the one or more secondary non-contract based catalogs for the one or more e-commerce marketplaces; transmitting additional one or more search results comprising the one or more items of the additional search request to the additional client device  (¶ 4, “Each supplier generally produces its own catalog, and each of these catalogs may be formatted in a different manner than other catalogs. Also, a catalog may contain information not contained in other catalogs for similar products or services.”) (Examiner note: this item not in another catalog is equivalent to absent, and “contract based” is merely a label) (¶ 6, “A user may use a client computer to compose and send a request for one or more catalog items, e.g., in a text string, to a catalog search agent in the system, e.g., over a Web portal.”) (¶ 29, “The user enters the request in the text input field (block 410). The text input field 505 accepts a search string, e.g., a free-form string, which may be any combination of alphanumeric characters or search terms requiring no particular syntax. For example, the search string may include the name of an item, a part number for an item, or any descriptive attribute of the item. In an embodiment, once one or more search terms have been entered in the text input field 505 and the user selects the start button 540, the search agent 135 may send search requests based on the input text string to one or more of the catalog servers for execution. The search agent may populate fields in an OCI outbound interface with terms entered in text input field and transmit the information using the HTTP GET or POST method.”) (¶¶ 24-25, “The OCI includes an outbound section and an inbound section. The outbound section consists of information that is sent to the catalog application by the electronic procurement system. This information originates in the electronic procurement system, where it is created and maintained. The information may be stored in fields in a table. Every field contains a name-value pair and has a type. The information stored in the table for each catalog server may include the following information: the catalog URL, which should refer to the location of the catalog application; catalog specific fields, such as username and password; and a return URL used by the catalog server to return to the electronic procurement system from the catalog application. FIG. 2 shows exemplary fields for an OCI outbound interface.  Using this information, the electronic procurement system 110 constructs a URL call to the catalog application and may redirect the client browser 137 to this URL. In an embodiment, the catalog may be accessed using the HTTP methods GET or POST, which includes the outbound interface field data. The catalog application then parses and decodes this data and may perform a search based on the data.”) (¶ 22, “The electronic procurement system 110 and the catalog applications 145 may communicate using a catalog interface protocol. In an embodiment, the Open Catalog Interface (OCI) developed by SAP A G of Walldorf, Germany is used.”) (¶ 23, “The OCI uses standard Internet protocols, e.g., HTTP (Hypertext Transfer Protocol), to exchange information between the application server and the catalogs. Using the OCI, the electronic procurement system 110 may send a request in an OCI-compliant format to a catalog application, and the catalog application may return a response page, including results compiled in response to the request, in an OCI-compliant format.”).  

Regarding claim 5, Schwarze, Ballaro, and Stasior teach the method of claim 1. Schwarze teaches wherein the proxy vendor computer manages routing and processing of the search request when the one or more requested items are not in the one or more primary catalogs (¶ 4, “Each supplier generally produces its own catalog, and each of these catalogs may be formatted in a different manner than other catalogs. Also, a catalog may contain information not contained in other catalogs for similar products or services.”).  

Regarding claim 6, Schwarze, Ballaro, and Stasior teach the method of claim 1. Schwarze teaches wherein the proxy vendor computer is configured to transform search requests for spot buys into requests compatible with the one or more e-commerce marketplaces (¶ 19, “The electronic procurement system 110 may provide purchase order processing and administrative functions for buyers and suppliers. For example, the electronic procurement system 110 may use Internet technology to streamline, manage and report on corporate purchasing functions.”).

Regarding claim 7, Schwarze, Ballaro, and Stasior teach the method of claim 1.  Schwarze teaches further comprising: determining, prior to said transmitting the one or more search results, whether the one or more search results satisfy one or more rules set by an enterprise with which the client device is associated (¶ 30, “the search agent 135 may execute a search algorithm for sending search requests and receiving search results. Upon selection of the start button 505 on search screen 500, the search agent may determine the proxy settings of the web browser 137 at the client displaying the search screen. The search agent may determine catalogs servers accessible to a particular user for electronic purchases from the user's web browser proxy settings. The search agent may then access information accepted by the text input field on the search screen and store this information in a communications protocol that may be interpreted by catalog servers, e.g. the OCI protocol (block 420). The search agent may execute HTTP GET or POST operations to one or more connected catalog servers (block 425) and pass search requests to the catalog servers (block 430). In an embodiment, search agent 16 may pass the OCI outbound interface for the catalog application 145 processing instead of redirecting the client browser 137.”) (¶ 31, “The search agent 135 may receive search results from the one or more catalog servers according to the communication protocol (block 435), e.g., an OCI outbound interface including an HTML or XML response page with the appropriate required (and optional) fields. The search agent may then parse the response page to obtain the search results and store the search results in a generic consistent format in a shared area of memory (block 440). Once all the catalog servers have responded with search results, the search agent may display the aggregated search results in a single search result screen 600, as shown in FIG. 6.”) (Examiner note: that algorithm and protocol is equivalent to the claimed “rules”).

Regarding claim 8, Schwarze, Ballaro, and Stasior teach the method of claim 7.  Schwarze teaches wherein the vendor master records are accessible in the network for spot buy purchasing without having to maintain or administer the vendor master records for each vendor at the client devices (¶ 30, “The search agent may determine catalogs servers accessible to a particular user for electronic purchases from the user's web browser proxy settings.”). 

Regarding claims 9 and 16, the claims recite substantially similar limitations to claim 1.  Therefore, claims 9 and 16 are similarly rejected for the reasons set forth above with respect to claim 1.


Regarding claims 11 and 17, the claims recite substantially similar limitations to claim 4.  Therefore, claims 11 and 17 are similarly rejected for the reasons set forth above with respect to claim 4.

Regarding claims 12 and 18, the claims recite substantially similar limitations to claim 5.  Therefore, claims 12 and 18 are similarly rejected for the reasons set forth above with respect to claim 5.


Regarding claims 13 and 19, the claims recite substantially similar limitations to claim 6.  Therefore, claims 13 and 19 are similarly rejected for the reasons set forth above with respect to claim 6.

Regarding claims 14 and 20, the claims recite substantially similar limitations to claim 7.  Therefore, claims 14 and 20 are similarly rejected for the reasons set forth above with respect to claim 7.

Regarding claim 15, the claim recites substantially similar limitations to claim 8.  Therefore, claim 15 is similarly rejected for the reasons set forth above with respect to claim 8.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarze in view of Ballaro further in view of Stasior and further in view of U.S. P.G Pub. 2006/0218052 (hereinafter, Haynes).

Regarding claim 3, Schwarze, Ballaro, and Stasior teach the method of claim 1.  None of these explicitly teach tracking requests for items not in in catalogs.  However, in the analogous art of catalog searches for purchases, Haynes teaches further comprising: tracking the search requests for items not in the database storing the one or more primary contract based catalogs; analyzing the tracked search requests; determining categories of items based on the tracked search request; and adding a tracked item to a primary catalog based on the tracked search requests meeting a first set of criteria (¶ 9, “If the user has a further interest in the displayed promotional item, the user sends to the distributor a signal to display further information about the promotional product. Further, the distributor can determine which supplier or suppliers will provide a promotional product at a particular icon. If the user wishes to order a particular product it will input further details of the particular promotional product. As such details are input by the user, they are sent to the receiver, whereby the user can see how prices are changing as information is changed. In particular, the screen includes a view of a quantity section with various quantity levels that correspond to various prices. When the user determines the quantity of a particular promotional item that he or she desires, he or she will enter the proper quantity into the system. After the user has provided its authorization to the distributor, the distributor in turn sends order information to the supplier. Maintenance of the database used for a promotional items web site can be performed in part by the distributor, the supplier or both. Typically, the distributor will control the database but may allow limited access to the supplier. Both the distributor and the supplier may send an electronic signal to add or remove items from the database. When the order is placed, the distributor sends appropriate information to the suppliers. However, the user may not even know that different suppliers are being used. Because the ordering can be done over the Internet, it allows the order to move more quickly and be processed by the supplier.”). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the search request in catalogs of Schwarze with the search request of catalogs that adds missing items to other catalogs of Haynes.  This combination would have yielded a predictable result because it merely changes the criteria for what is in the catalog, not what the search functionality can accomplish.  The addition of missing items will make the customer happier by making it easier to purchase what they need.


Allowable Subject Matter
Claims 2, 10, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

None of the prior art of record, taken individually or in any combination, teach, inter alia wherein the system executes the API for routing the search request to the proxy vendor computer only in response to said determining that one or more items are not in the database storing the one or more contract based catalogs.
Furthermore, neither the prior art, the nature of the problem, not knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961.  The examiner can normally be reached on Monday to Thursday 8am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                      /AMANDA GURSKI/Primary Examiner, Art Unit 3623